Citation Nr: 1732012	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  09-24 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

1.  Entitlement to service connection for an acquired psychiatric disorder, to include, bipolar disorder, a mood disorder, and posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for gastritis, claimed as irritable bowel syndrome, to include as secondary to an acquired psychiatric disorder.

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD), claimed as acid reflux/hiatal hernia, to include as secondary to an acquired psychiatric disorder.

4.  Entitlement to service connection for a sleep disorder, to include as secondary to an acquired psychiatric disorder and/or service-connected cephalgia.

5.  Entitlement to service connection for a respiratory disorder, claimed as asthma.

6.  Entitlement to service connection for hearing loss.

7.  Entitlement to service connection for residuals of a cold weather injury.

8.  Entitlement to service connection for incomplete paralysis, inferior alveolar nerve, claimed as a dental problem/severed nerves.

9.  Entitlement to service connection for a bilateral arm disorder.

10.  Entitlement to service connection for a bilateral hand disorder.

11.  Entitlement to service connection for a bilateral leg disorder.

12.  Entitlement to a rating in excess of 10 percent for cephalgia, consistent with post concussive syndrome, claimed as headaches.


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1979 to January 1984.

This matter comes before the Board of Veterans Appeals (Board) on appeal from an April 2007 and June 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

In a September 2013 decision, the Board denied a compensable rating for a scar of the left parietal area of the scalp, and service connection for residuals of cold weather injury, gonorrhea, a neck disorder, and a bilateral shoulder disorder.  At such time, the Board also remanded the issues of entitlement to an increased rating for cephalgia, and entitlement to service connection for an acquired psychiatric disorder, gastritis, gastroesophageal reflux disease (GERD), a sleep disorder, asthma, hearing loss, incomplete paralysis, a bilateral arm disorder, a bilateral hand disorder, and a bilateral leg disorder for additional development.

Thereafter, the Veteran appealed the portion of the decision that denied service connection for residuals of cold weather injury to the United States Court of Appeals for Veterans Claims (Court).  In a March 2014 Joint Motion for Remand (JMR), the Secretary of VA and the Veteran (the parties) moved the Court to vacate the September 2013 decision with respect to the denial of service connection for residuals of cold weather injury, which was granted in a March 2014 Order.  The JMR also noted that the Veteran did not challenge the determinations in the September 2013 decision with respect to the denial of a compensable rating for a scar of the left parietal area of the scalp, and service connection for gonorrhea, a neck disorder, and a bilateral shoulder disorder.  In September 2014, the Board remanded the claim for additional development directed in the JMR.  

The Board notes that although the Veteran requested a Board videoconference hearing in November 2009 before a Veterans Law Judge, in a January 2013 written statement he indicated that he was withdrawing his request for a hearing.  Thus, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2016).

The issues of entitlement to service connection for an acquired psychiatric disorder, gastritis, GERD, sleep disorder, hearing loss, cold weather injury, dental problem, bilateral arm, leg, and hand disorders as well as an increased rating for cephalgia are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's current asthma and COPD did not have its onset during service and are not otherwise related to service.



CONCLUSION OF LAW

The criteria for service connection for a respiratory disorder are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

The requirements of 38 U.S.C.A. § 5103 and 5103A (West 2014) have been met.  By correspondence dated in March and August 2006 and September and December 2009, VA notified the Veteran of the information and evidence needed to substantiate and complete a claim.  The letter also notified the Veteran as to how VA assigns disability ratings and effective dates.

VA has also satisfied the duty to assist.  The claims folder contains service treatment records, Social Security Administration (SSA) disability records, and VA treatment records.  

The Veteran underwent VA examinations in March 2007 and March 2015.  The examinations include objective findings necessary for rating purposes.  Additional examination is not needed.

The Board finds there has been substantial compliance with the prior remands, and adjudication of the Veteran's claims may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The AOJ obtained outstanding VA treatment records, and the Veteran underwent new VA examinations in March and April 2015. 

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claims at this time.



II.  Service Connection

Rules and Regulations
 
Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303 (d).  

Analysis

In an October 2005 statement, the Veteran asserted he had a pre-existing asthma condition that was aggravated while in service.  In March 2015 statements, the Veteran and his mother indicated the Veteran was born with asthma. 

Service treatment records reflect a normal clinical evaluation of his lungs and chest in a November 1978 enlistment examination.  Although it was noted in a report of medical history at that time that the Veteran had experienced asthma at age 6, the Board places significant weight on the fact that the Veteran's clinical evaluation was normal at that time.  In assessing whether the Veteran was in sound condition upon entry into service, the treatment records have been reviewed.  Moreover, the Board has considered a March 2007 VA examination which noted that the Veteran had been diagnosed with asthma prior to service.  The Veteran underwent a VA examination in March 2007 which evaluated his respiratory disorder claim.  The VA examiner incorrectly treated the Veteran's asthma as a preexisting disorder.  The Court has held that lay statements by a veteran concerning a preexisting condition are not sufficient to rebut the presumption of soundness.  See e.g., Gahman v. West, 13 Vet. App. 148, 150 (1999) (recorded history provided by a lay witness does not constitute competent medical evidence sufficient to overcome the presumption of soundness, even when such is recorded by medical examiners); Paulson v. Brown, 7 Vet. App. 466, 470 (1995) (a lay person's account of what a physician may or may not have diagnosed is insufficient to support a conclusion that a disability preexisted service); Crowe v. Brown, 7 Vet.  App. 238 (1994) (supporting medical evidence is needed to establish the presence of a preexisting condition).  As such, and giving him the benefit of the doubt, the Board will proceed under the premise that his respiratory disorder did not preexist his service.

The Veteran underwent an additional VA examination in March 2015.  The examiner noted diagnoses of asthma and chronic obstructive pulmonary disease (COPD).  Medical records show that he has had a number of pulmonary function tests, generally showing signs of COPD without emphysema.  There was a mild obstructive component documented in June 2009 and January 2011 that is consistent with both asthma and smoking related changes.  A pulmonary consultant on December 2005 felt that his "symptoms were consistent with asthma."  The Veteran stated he does not feel that his asthma was significantly worsened during military, and he attributed his current symptoms to asthma from childhood combined with smoking.  The examiner noted the Veteran does not currently claim a relationship between service and his asthma.  His childhood asthma symptoms had resolved by the time of his enlistment.  The STRs do not reflect that he had episodes of breathing trouble while enlisted.  The examiner reported that recent clinical data suggest smoking as the driving force of his respiratory complaints.

Initially, the Board notes that the Veteran has diagnoses of asthma as well as COPD.  The Board therefore finds that the evidence demonstrates a current disability, meeting the first requirement for the establishment of service connection.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

However, the Board finds that the most persuasive evidence does not indicate that the Veteran incurred any respiratory disorder during service.  The Board recognizes that the Veteran is competent to report current symptoms, including rashes, which are capable of lay observation.  Layno v. Brown, 6 Vet. App. 465 (1994).  Crucially, however, the Veteran's service treatment records indicate no suggestion of treatment for or complaints of symptoms related to a respiratory disorder.  

The totality of evidence indicates that the Veteran's current respiratory disorders were not incurred during service or causally due to service.

The VA opinions of record opine that the Veteran's post-service respiratory disorders are not causally or etiologically due to service.  The VA examiners explained that the Veteran's service records are silent for any respiratory complaints and there is no evidence to indicate that his currently diagnosed respiratory disorders are causally or etiologically due to service.  His respiratory disorders have been associated with other causes, such as smoking.

As stated previously, the Board recognizes that the Veteran is competent to report current symptoms, including rashes, which are capable of lay observation.  Layno v. Brown, 6 Vet. App. 465 (1994).  Similarly, he is competent to report a history of respiratory symptomatology since his period of active service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (2007).  Moreover, his reported symptoms cannot be discredited by the mere absence of contemporaneous clinical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (2006). 

Nevertheless, the Veteran has not been shown to have the requisite clinical training to provide an opinion on diagnosis or causation of his current respiratory disorders.  Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The question of whether a respiratory disorder is a continuing disease process of symptoms claimed in service or represents a separate and distinct disease process resulting from post-service triggers is medically complex.  Thus, the Veteran's lay assertions, standing alone, are insufficient to establish a nexus between his current disorders and his time in service so as to warrant a grant of service connection in this instance.

The Board does not dispute the fact that the Veteran has current respiratory disorders.  However, because of the absence of a medical nexus between his current diagnoses and his time in service, the Board finds that the evidence is against a grant of service connection. 

In sum, there is no competent medical evidence relating the Veteran's respiratory disorders to service. 

As such, the preponderance of the evidence is against the claim and the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for a respiratory disorder, claimed as asthma, must be denied.


ORDER

Entitlement to service connection for asthma is denied.


REMAND

In a September 2013 decision, the Board remanded the claim for entitlement to service connection for a psychiatric disorder.  The Board ordered a new VA examination in which the VA examiner gave an opinion as to the nature and etiology of any acquired psychiatric claim diagnosed during the claims period.  The Veteran underwent a VA examination in March 2015.  The examiner reported diagnoses of bipolar disorder and alcohol and cocaine use disorders.  In a July 2015 medical opinion, the examiner found there is not sufficient evidence that the symptoms Veteran manifested on active duty pointed specifically to a nascent bipolar disorder, as opposed to other possibilities such as substance abuse, a trauma disorder from childhood abuse, a substance-induced mood disorder, or others, and to opt for bipolar disorder appears to rely on speculation.  It was the examiner's opinion that the Veteran does not have a diagnosis of bipolar disorder with insomnia that is at least as likely as not incurred during service.  The Board finds this opinion to be inadequate.  First, the examiner does not give an opinion as to whether the Veteran's bipolar disorder was caused by service.  The Board notes that a disorder does not have to be incurred in service to be directly related to service.  Second, the examiner did not give an opinion as to the etiology of the Veteran's diagnosed PTSD.  The Board notes that the VA treatment records refer to PTSD due to an in-service assault.  As the VA examiner's opinion is inadequate, the Board finds the claim must be remanded for an addendum opinion. 

The Board finds the issues of entitlement to sleep disorder, and bilateral arm, hand, and leg disorders must also be remanded as the Veteran asserts these disorders are caused or aggravated by his acquired psychiatric disorder which has been remanded. 

The Veteran has asserted his GERD and gastritis disorders are secondary to his claimed acquired psychiatric disorder, and an opinion was obtained in March 2015.  However, in a February 2015 letter, the Veteran asserted that his gastrointestinal issues could also have been aggravated by the medication to control his service-connected cephalgia, claimed as headaches.  To date, there is no opinion as to whether the Veteran's claimed GERD and gastritis are caused or aggravated by his service-connected disability.  As such, a remand is necessary. 

The Veteran asserts he has nerve damage due to dental surgery in service.  In a September 2013 decision, the Board remanded the claim for a VA examination in winter months, as the Veteran reported his numbness only occurs in cold weather.  The subsequent VA dental examination was dated in June 2015.  At that time, the Veteran stated he was not experiencing his claimed jaw numbness.  As such, the Board finds an additional VA examination is necessary to attempt to obtain an examination at a time of flare-up. 

In a September 2013 decision, the Board remanded the claim for entitlement to service connection for hearing loss as the Veteran reported he had been prescribed hearing aids since his last VA examination.  At the time of the November 2006 VA examination, the Veteran's hearing loss did not meet the criteria for a VA disability.  VA treatment records dated in February 2013inciate the Veteran was given hearing aids after a VA audiogram.  Although puretone thresholds were not provided in the treatment note, the examiner noted mild to moderately-severe sensorineural hearing loss at 3000-8000Hz in the right ear and mild to moderate sensorineural hearing loss in the left ear at 3000-8000Hz.  As it is clear the Veteran's hearing loss has worsened, and that there is an outstanding VA audiogram from February 2013, the Board finds a remand is necessary. 

In September 2014, the Board remanded the claim of entitlement to service-connection for residuals of cold weather injury.  The Veteran underwent a VA examination in March 2015, and a supplemental statement of the case (SSOC) was issued in September 2015.  However, an additional VA medical opinion was obtained in January 2016.  There has been no SSOC which included review of the new opinion and the Veteran has not provided a waiver of AOJ adjudication.  As the additional evidence as not been reviewed, and the Veteran's VA Form 9 was filed prior to February 2, 2013, the Board finds the claim must be remanded for an additional SSOC.

The Veteran asserts his service-connected cephalgia, as a result of TBI, is worse than the currently assigned 10 percent disability rating.  The Veteran's last VA TBI examination was in November 2012.  Since that time, VA treatment records include a January 2015 note in which the Veteran complained of severe headaches that affect his mood.  Additionally, in a March 2015 VA mental health examination, he reported daily headaches.  As this may indicate worsening of his cephalgia, the Board finds a remand for a VA examination is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA clinical records pertaining to the Veteran's hearing loss, to include a February 2013 audiogram, from the VAMC in Des Moines, Iowa.

2.  Return the claims file to the VA examiner who provided the March 2015 VA examination report and July 2015 opinion for an addendum opinion.  If that examiner is unavailable, another VA psychiatrist or psychologist may provide the requested opinion.  A new VA examination is only required if so requested by the examiner.  

Provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any current acquired psychiatric disorder, to include PTSD, had its onset during the Veteran's active service or is otherwise causally related to his service.  The examiner should discuss the relevance, if any, of the service treatment record documenting complaints of nervousness.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  Return the claims file to the VA examiner who provided the March 2015 VA examination report for an addendum opinion.  If that examiner is unavailable, another qualified VA examiner may provide the requested opinion.  A new VA examination is only required if so requested by the examiner.  

The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any current gastrointestinal disorder, to specifically include gastritis and GERD, had its onset during the Veteran's active service or is otherwise causally related to his service.

The VA examiner should specifically determine whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's gastritis, was caused, or aggravated, by service-connected cephalgia or medications to treat his service-connected disability.

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

If secondary aggravation is present, the examiner should indicate, to the extent possible, the approximate level of severity of the disorder (i.e., a baseline) before the onset of the aggravation.

Any opinion(s) offered should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner finds it impossible to provide any part of the requested opinions without resort to pure speculation, he or she should so indicate and provide a rationale as to why such a finding is made.

4.  Schedule the Veteran for a dental examination, in the winter months, preferably during a period of flare-up, to determine the nature and etiology of his neurological disorder.  Any necessary testing should be conducted.  The claims file must be reviewed in conjunction with such examination, and the examiner must indicate that such review occurred.

The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any incomplete paralysis, inferior alveolar nerve (claimed as dental problem/severed nerves) or one which the Veteran has experienced during the course of his appeal, had its onset during the Veteran's active service or is otherwise causally related to his service, to include the removal of his wisdom teeth.

In the event that the VA examiner is unable to clinically diagnose a neurological issue objectively, are the Veteran's complaints consistent with damage to the alveolar nerve?

Any opinion(s) offered should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner finds it impossible to provide any part of the requested opinions without resort to pure speculation, he or she should so indicate and provide a rationale as to why such a finding is made.

5.  Schedule the Veteran for a VA audio examination, to determine the nature and etiology of his diagnosed hearing loss.  Any necessary testing should be conducted.  The claims file must be reviewed in conjunction with such examination, and the examiner must indicate that such review occurred.

The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any hearing loss or one which the Veteran has experienced during the course of his appeal, had its onset during the Veteran's active service or is otherwise causally related to his service.

Any opinion(s) offered should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner finds it impossible to provide any part of the requested opinions without resort to pure speculation, he or she should so indicate and provide a rationale as to why such a finding is made.

6.  Schedule the Veteran for an examination to determine the current nature, extent, and severity of the cephalgia/TBI disability, to include the current severity of any and all such (1) cognitive; (2) behavioral/emotional (psychiatric); or (3) physical manifestations.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The rationale for all opinions should be provided.

All pertinent symptomatology and findings should be reported in detail utilizing the Compensation and Pension Examination TBI Examination Guidelines.

The examiner is asked to specifically address the degree to which the service-connected TBI disability is currently manifested by facets of cognitive impairment to memory, attention, concentration, and executive functions; judgment; social interaction; orientation; motor activity; visual spatial orientation; subjective symptoms; neurobehavioral effects; communication; and consciousness.

Any opinion(s) offered should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner finds it impossible to provide any part of the requested opinions without resort to pure speculation, he or she should so indicate and provide a rationale as to why such a finding is made.

7.  Thereafter, readjudicate the claims, to include consideration of the 'old' and 'new' TBI regulations (with respect to his increased rating for cephalgia).  If the benefits sought on appeal remain denied, provide the Appellant a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


